DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 5/16/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luh (US 7,083,018).  Luh discloses:
A lightweight vehicle, said lightweight vehicle comprising: 
a pair of rear wheel assemblies 55; 
one or more front wheel assembly 36; 
a planar universal assembly platform, said platform comprising: 
a planar main vehicle chassis structure 21; 
a front suspension system 37 connected to the main vehicle chassis structure 21 and to which the one or more front wheel assembly 36 is mounted; 
a rear suspension system 53 connected to the main vehicle chassis structure 21 and to which the pair of rear wheel assemblies 55 are mounted, wherein a front distal end of the at least one front wheel assembly 36 is longitudinally forward of a front end of the planar universal assembly platform and a rear distal end of the rear wheel assemblies 55 are longitudinally rearward of a rear end of the planar universal assembly platform; and 
a forward facing seating structure 45 mounted to the planar universal assembly platform such that a portion of the seating structure 45 is located longitudinally rearward of an axis 54 extending through a center of the rear wheel assemblies 55.

With regard to claim 2 - wherein the rear suspension system comprises at least one independent suspension assembly 53.  The rear suspension assembly is independent from the front suspension.

With regard to claim 3 - wherein the rear suspension system comprises a solid axle 54 suspension assembly.

With regard to claim 5 - wherein the universal assembly platform further comprises at least one of a front bulkhead and a rear bulkhead (see below).

    PNG
    media_image1.png
    643
    765
    media_image1.png
    Greyscale

With regard to claim 8 - further comprising a prime vehicle mover 60 operably connected to one or more wheel assemblies, wherein the prime mover is a permanent magnet AC motor.

With regard to claim 9 - wherein the prime vehicle mover is operably connected to drive two rear wheels 55.

Claim(s) 10, 13-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotrla (US 10,239,562).  Kotrla discloses:

With regard to claim 10 - A lightweight vehicle, said lightweight vehicle comprising: 
a pair of rear wheel assemblies 3; 
one or more front wheel assembly 2; 
a planar universal assembly platform 23, said platform comprising: 
a planar main vehicle chassis structure 23; 
a floorboard disposed on a top of the planar main vehicle chassis structure (“The passenger area is defined by a floor panel (not shown), which is attached to the bottom of the main body frame 20 to form the floor of the passenger area” – Column 8, Lines 47-49); 
a front suspension system 9 connected to the main vehicle chassis structure 23 and to which the one or more front wheel assembly 2 is mounted; and 
a rear suspension system connected to the main vehicle chassis structure and to which the pair of rear wheel assemblies are mounted (“The frame rear portion 20R supports each rear wheel 3 through a shock absorber (not shown) and arms (not shown) extending in the right-left direction.” – Column 6, lines 10-13); and 
a front row forward facing seating structure 4 connected to the planar universal assembly platform 23, the front row forward facing seat structure comprising: 
a front row seat pedestal 7 mounted to the planar universal assembly platform 23; and 
a front row seat 4 mounted to the front row seat pedestal, the front row seat comprising a seat bottom and a seat back; and 
a rear row forward facing seating structure connected to the planar universal assembly platform, the rear row forward facing seat structure comprising: 
a rear row seat pedestal 24 adjustably mounted to the planar universal assembly platform 23 such that a bottom of the rear row seat pedestal is disposed on same plane as a bottom of the front row seat pedestal (see Fig. 2A); and 
a seat 5 mounted to the seat pedestal 24, the seat comprising a seat bottom and a seat back 5a, 
wherein the seat pedestal 24 of the rear row forward facing seating structure is mounted to the planar universal assembly platform 23 such that the seat pedestal of the rear row forward facing seating structure is disposed between the pair of rear wheel assemblies 3 and a portion of the seat back 5a extends behind a rear distal end of the one or more rear wheel assemblies 3 (see Fig. 4).

With regard to claim 13 - wherein the main chassis structure 23 is structured to have a substantially flat profile such that a bottom of a seat pedestal of the rear row forward facing seating structure is disposed on same plane as a bottom of a seat pedestal of the front row forward facing seating structure (see Figs. 3A and 4).

With regard to claim 14 - further comprising an accelerator and brake pedal wherein the pedals are configured as hanging pedals.

With regard to claim 15 - wherein the main chassis structure is structured to have a substantially flat profile such that a bottom of a seat pedestal of the rear row forward facing seating structure is disposed on same plane as a bottom of a seat pedestal of the front row forward facing seating structure.

With regard to claim 17 - wherein the universal assembly platform comprises at least one of a front bulkhead (see frame 21A, 22A) and a rear bulkhead (see frame 21C, 22B; see Fig. 3A).

With regard to claim 18 - A lightweight vehicle, said lightweight vehicle comprising: 
a pair of wheel assemblies; 
one or more front wheel assembly; 
a planar universal assembly platform, said platform comprising: 
a planar main vehicle chassis structure; 
a floorboard disposed on a top of the planar main vehicle chassis structure; 
a front bulkhead (see frame 21A, 22A) integrally formed with the planar main vehicle chassis 23 and a rear bulkhead (see frame 21C, 22B) integrally formed with the planar main vehicle chassis; 
a front suspension system 9 connected to the front bulkhead and to which the one or more front wheel assembly is mountable mounted; 
a rear suspension system connected to the rear bulkhead and to which the pair of rear wheel assemblies 3 are mounted wherein a front distal end of the at least one front wheel assembly is longitudinally forward of a front end of the planar universal assembly platform 23 and a rear distal end of the rear wheel assemblies are longitudinally rearward of a rear end of the planar universal assembly platform; and 
a front row forward facing seating structure connected to the planar universal assembly platform, the front row forward facing seat structure comprising: 
a front row seat pedestal mounted to the planar universal assembly platform; and 
a front row seat mounted to the front row seat pedestal, the front row seat comprising a seat bottom and a seat back; and 
a rear row forward facing seating structure connected to the planar universal assembly platform the rear row forward facing seat structure comprising: 
a rear row seat pedestal 24 mounted to the planar universal assembly platform such that a bottom of the rear row seat pedestal is disposed on same plane as a bottom of the front row seat pedestal; and 
a seat mounted to the seat pedestal, the seat comprising a seat bottom and a seat back, wherein the seat pedestal of the rear row forward facing seating structure is mounted to the planar universal assembly platform such that the rear row forward facing seating structure 5 is disposed between the pair of rear wheel assemblies 3 and directly above the rear suspension system (see Fig. 4).

With regard to claim 19 - wherein the main chassis structure 23 is structured to have a substantially flat profile such that a bottom of a seat pedestal of the rear row forward facing seating structure is disposed on same plane as a bottom of a seat pedestal of the front row forward facing seating structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luh in view of Bataille et al (US 7,258,395).  Luh fails to disclose one or more golf bag holders.  Bataille teaches a vehicle similar to Luh comprising golf bag holders.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Luh with the teaching of Bataille so as to include golf bag holders to give the vehicle more applicability.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Luh.  Luh does not specifically disclose that the vehicle may be of length equal to or less than 81”.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Kotrla such that the length of the vehicle is 81” to allow for a more compact vehicle that allows for more maneuverability and flexibility in parking and just generally takes up less space.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kotrla.  Kotrla does not specifically disclose that the vehicle may be of length equal to or less than 95”.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Kotrla such that the length of the vehicle is 95” to allow for a more compact vehicle that allows for more maneuverability and flexibility in parking and just generally takes up less space.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kotrla in view of Lang et al (US 6,223,865).  Kotrla fails to explicitly disclose wherein the pedals are hanging pedals.  Lang teaches a small utility vehicle having an accelerator and a brake pedal that are both configured to be hanging pedals.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Kotrla with the teaching of Lang such that the brake pedal and accelerator are hanging pedals to give easy access through an operators lower extremities.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-11, 13-15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner is available to discuss possible further amendments should Applicant deem it necessary to help aid expedite prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	August 19, 2022


/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616